Citation Nr: 1821927	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-33 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esquire


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to April 1974.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Right knee disability, first manifested many years after service, did not have its onset during or as a result of service.  

2.  Left knee disability, first manifested many years after service, did not have its onset during or as a result of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are not met.  38 U.S.C. §§ 1110, 1111, 1112 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for a left knee disability are not met.  38 U.S.C. §§ 1110, 1111, 1112; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran received VCAA notice in January 2010, prior to the initial adjudication of the issue on appeal.  Therefore, additional notice is not required, and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The RO has obtained the Veteran's service treatment records and all identified VA and private treatment records.  The Veteran has not identified any outstanding and available medical treatment records.  

In addition, the Board finds that the VA medical opinion evidence is adequate as it is predicated on an accurate reading of the service treatment records as well as the medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Therefore, VA has also fulfilled its duty to assist a veteran in the development of the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection-Right and Left Knee Disabilities

The Veteran contends that he incurred right and left knee disabilities as a result of military service.  The Board finds that service connection is not warranted for either knee.     

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In this case the Board concludes that service connection is not warranted for either knee.  

In this case, the Veteran's pre-induction examination in August 1970 reveals that the Veteran received an additional examination of his knees and was cleared for service.  Although the Veteran reported during service that he had sustained injuries to his knees prior to military service, there is no medical evidence demonstrating such injuries, treatment, or disabilities prior to enlistment.  Moreover, there was no indication of a current disorder at the time he was inducted into active duty service.  Therefore, his knees are presumed to have been in sound condition when he entered active duty.  See 38 C.F.R. § 3.304(b) (2017).

Next, the service treatment records demonstrate that the Veteran was treated for right knee injuries sustained while playing basketball, in September 1971 and October 1972.  In 1971 he was noted with right knee strain and quad tendonitis and put on bedrest.  Right knee swelling and pain was noted with each instance as well as a history of having the right patella removed and Pelligrini-Stieda disease.  However, it does not appear that this was a chronic condition, as there was no subsequent treatment noted in service.  

Moreover, the service treatment records are negative for any treatment, complaints, or diagnosis regarding the left knee throughout service.  Significantly, upon separation examination in March 1974, examination of the lower extremities was normal and there was no finding of current knee disabilities.  

Next, the first evidence of post-service evidence of a bilateral knee disability is the Veteran's claim for nonservice-connected pension based on bilateral knee osteoarthritis in September 2003.  A December 2003 examination documented the Veteran's reports that he sustained a left knee fracture which required surgery during service.  The examiner noted the presence of an old right knee fracture and degenerative arthritis of both knees.  The Board notes that the Veteran's report of having surgery on the left knee is not supported by the service treatment records, including the separation examination.  

The Board finds that as the Veteran's arthritis was not demonstrated until more than 28 years after discharge, and certainly not within the first year following discharge from military service, presumptive service connection is not warranted under 38 C.F.R. §§ 3.307(a), 3.309(a) (2017).  Moreover, a continuity of symptoms has not been shown.  

While the Board notes that the Veteran is competent to discuss knee symptoms, his statements regarding knee symptoms since service are not sufficient to establish service connection.  Specifically, when the Veteran filed a Social Security Administration (SSA) disability benefits claim regarding his bilateral knee disabilities in November 2007, he reported that he had had knee issues all of his life, since he was a child, and did not report any specific injuries related to military service.  Therefore is statements have been too inconsistent for the Board to rely upon for purposes of service connection.  

Moreover, there is insufficient medical evidence for the Board to otherwise conclude that the Veteran's bilateral knee disorder is related to service.  Specifically, an independent medical opinion was obtained in September 2010, where the medical evidence of record was reviewed.  The examiner concluded that the Veteran's right knee disability is less than likely related to an in-service event.  The examiner noted that the last pertinent in-service treatment for the right knee was in 1972, when the findings at the time were swelling and tenderness.  Since that time, there was a 38-year gap between the in-service treatment and the examination without evidence of continued right knee complaints or treatment.  The examiner found that there was not a longitudinal trend of subjective complaints or objective findings and, therefore, a causal relationship can not be established.  

Regarding the left knee, the examiner stated that it was at least as likely as not that the current left knee disability is related to the current right knee condition.  The examiner explained that there is a pathophysiologic rationale because favoring an ipsilateral knee (right) places undue stress on contralateral knee (left knee), which, over time, with continuance of daily living activities, causes degenerative changes earlier than natural progression.  

To the extent that the Veteran has reported that his bilateral knee arthritis disabilities are etiologically related to service, the Board notes that he is not competent to render such an opinion.  To diagnose a specific disability like knee arthritis and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Indeed, arthritis is a disease that requires specialized training and testing for a diagnosis.  38 C.F.R. § 4.104.  Moreover, the fact that his knees were found to be predominately within normal limits upon separation and was not demonstrated for well over two decades thereafter weighs significantly against his claim that his current knee disabilities began during service and have continued since. 

The Veteran has not submitted any competent and credible evidence demonstrating a link between his current right and left knee disabilities and military service.  In fact, the only competent, credible evidence regarding etiology, that of the independent medical examiner, is against the claim.  

Based on the foregoing, the Board finds that the evidence of record weighs against 
a finding of service connection for a right and left knee disability as the preponderance of the evidence is against the claim.  Therefore, it is denied.  As there is not an approximate balance of evidence, that benefit of the doubt rule is not applicable in this case. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


